Case 5:19-cr-00072-SLP Document 20 Filed 05/10/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FOR THE

WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA, )
Plaintiff,
-Vs- 5 No. CR-19-072-SLP
WENDELL L. REEVES,
Defendant.
WAIVER OF JURY TRIAL

 

I, the undersigned defendant, having been fully advised of the charges against
me and of my rights in connection with the charges, do hereby waive those rights, including
my right to a trial by jury, and agree to enter a plea of guilty to the court as provided by
Rule 11 of the Fed. R. Crim. P.

Date: SONG

 

(kolel! eeu’ *
WENDELL L. REEVES
DEFENDANT

WL.

LAXCE B. PHILIAI PS
OUNSEL FOR DEFENDANT

    
 
 
    

  

CQUDELYN M. HUTZELL
EL FOR GOVERNMENT

sere feb 7 PLL

SCOTT L. PALK
UNITED STATES DISTRICT JUDGE
